Exhibit 10.1

 



INCREMENTAL ASSUMPTION AGREEMENT

dated as of January 31, 2012,

made by

BARCLAYS BANK PLC,
as Assuming Lender

relating to the

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of August 4, 2011,

among

MEDLEY CAPITAL CORPORATION,
as Borrower,

 

The Several Lenders and Agents
from Time to Time Parties Thereto,

and

ING CAPITAL LLC,
as Administrative Agent and Collateral Agent

 

 

 

 

 

INCREMENTAL ASSUMPTION AGREEMENT, dated as of January 31, 2012 (this “Assumption
Agreement”), by and among MEDLEY CAPITAL CORPORATION (the “Borrower”), MOF I BDC
LLC (the “Subsidiary Guarantor”), ING CAPITAL LLC, in its capacity as
Administrative Agent (the “Administrative Agent”), and BARCLAYS BANK PLC, as
assuming lender (the “Assuming Lender”), relating to the SENIOR SECURED
REVOLVING CREDIT AGREEMENT, dated as of August 4, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Administrative Agent and the several banks and other financial
institutions or entities from time to time party to the Credit Agreement.

A. The Borrower has requested that the Assuming Lender provide an additional
Commitment in an aggregate amount equal to $20,000,000 (the “Incremental
Commitment”) pursuant to Section 2.06(f) of the Credit Agreement.

B. The Assuming Lender is willing to make such an Incremental Commitment to the
Borrower on the terms and subject to the conditions set forth herein and in the
Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Assumption Agreement. This Assumption
Agreement shall be a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 2. Incremental Commitment. a) Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, the Assuming Lender
hereby agrees to make the Incremental Commitment to the Borrower effective on
and as of the Effective Date (as defined below). The Incremental Commitment
shall constitute an additional “Commitment” for all purposes of the Credit
Agreement and the other Loan Documents.

(b) Except as set forth herein, the terms of the Incremental Commitment shall be
the same as the other Commitments made under the Credit Agreement.

(c) On the Effective Date, in connection with the adjustments to any outstanding
Loans and participation interests contemplated by Section 2.06(f)(iv) of the
Credit Agreement, the Assuming Lender shall make a payment to the Administrative
Agent, for account of the other Lenders, in an amount calculated by the
Administrative Agent in accordance with such section, so that after giving
effect to such payment and to the distribution thereof to the other Lenders in
accordance with such section, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (after giving effect
to the Incremental Commitment and any other Commitment Increases, if any,
occurring on the date hereof).

 

 



(d) As of the Effective Date, the Assuming Lender shall become a Lender under
the Credit Agreement and shall have all rights of a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto.

SECTION 3. Conditions Precedent to Incremental Commitment. This Assumption
Agreement, and the obligations of the Assuming Lender to make the Incremental
Commitment, shall become effective on and as of the Business Day (the “Effective
Date”) occurring on or before January 31, 2012 on which the following conditions
precedent have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Assumption
Agreement that, when taken together, bear the signatures of the Borrower, the
Subsidiary Guarantor, the Administrative Agent and the Assuming Lender;

(b) on the date hereof, each of the conditions set forth or referred to in
Section 2.06(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the date hereof certifying as to the foregoing;

(c) the Administrative Agent shall have received for the account of the Lenders
the amounts, if any, payable under Section 2.13 of the Credit Agreement as a
result of the adjustments of Borrowings pursuant to Section 2(c) of this
Assumption Agreement;

(d) the Assuming Lender shall have received an up-front fee in the amount of
$200,000, due to the Assuming Lender on the date hereof; and

(e) the Administrative Agent shall have received all other documented fees and
expenses related to this Assumption Agreement owing on the date hereof.

SECTION 4. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Assumption Agreement, the Borrower represents
and warrants to the Administrative Agent and the Assuming Lender that, as of the
date hereof:

(a) This Assumption Agreement has been duly authorized, executed and delivered
by the Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

2

 



(b) Each of the representations and warranties made by the Borrower and the
Subsidiary Guarantor in or pursuant to the Loan Documents are true and correct
in all material respects as if made on such date (except to the extent they
relate specifically to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and unless a representation or
warranty is already qualified by materiality or by Material Adverse Effect, in
which case it is true and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the date
hereof or shall result from the Incremental Commitment.

SECTION 5. Representations, Warranties and Covenants of the Assuming Lender. The
Assuming Lender (a) represents and warrants that (i) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Incremental Commitment, shall have
the obligations of a Lender thereunder, and (ii) it has received a copy of the
Credit Agreement, together with copies of the consolidated statement of assets
and liabilities and the related consolidated statements of operations, changes
in net assets and cash flows and related schedule of investments of the Borrower
and its Subsidiaries as of and for the fiscal year ended September 30, 2011,
delivered pursuant to Section 5.01(a) thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement and to make the Incremental
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

SECTION 6. Consent and Reaffirmation. (a)  The Subsidiary Guarantor hereby
consents to this Assumption Agreement and the transactions contemplated hereby,
(b) the Borrower and the Subsidiary Guarantor agree that, notwithstanding the
effectiveness of this Assumption Agreement, the Guarantee and Security Agreement
and each of the other Security Documents continue to be in full force and
effect, (c) the Borrower and the Subsidiary Guarantor acknowledge that the terms
“Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Assuming Lender in respect of
the Incremental Commitment and all interest and other amounts owing in respect
thereof under the Loan Documents (including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding), and (d) the Subsidiary
Guarantor confirms its guarantee of the Guaranteed Obligations and the Borrower
and the Subsidiary Guarantor confirm their grant of a security interest in their
assets as Collateral for the Secured Obligations, all as provided in the Loan
Documents as originally executed (and amended prior to the date hereof and
supplemented hereby).

3

 



SECTION 7. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 8. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Assumption Agreement in accordance with the Credit Agreement, including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent.

SECTION 9. Counterparts. This Assumption Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of a signature page of this Assumption
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

SECTION 10. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION
9.09 OF THE CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX
OF THE CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.

SECTION 11. Headings. The headings of this Assumption Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 12. No Third Party Beneficiaries. This Assumption Agreement is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any other person or entity.
No person or entity other than the parties hereto shall have any rights under or
be entitled to rely upon this Assumption Agreement.

[Remainder of page intentionally left blank]

4

 



IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed and delivered by their proper and duly authorized
representatives as of the day and year first above written.

  MEDLEY CAPITAL CORPORATION,   as Borrower                 By: /s/ Richard T.
Allorto, Jr.     Name: Richard T. Allorto, Jr.     Title:   Chief Financial
Officer                 MOF I BDC LLC, as Subsidiary Guarantor           By: /s/
Richard T. Allorto, Jr.     Name: Richard T. Allorto, Jr.     Title:   Chief
Financial Officer  



  

 

 



 

  ING CAPITAL LLC, as Administrative Agent   By: /s/ Patrick Frisch     Name:
Patrick Frisch, CFA     Title: Managing Director  



 

 





 

BARCLAYS BANK PLC, as Assuming Lender

 

      By: /s/ Michael Mozer     Name: Michael Mozer     Title:   Vice President
 

 

 

